721 N.W.2d 585 (2006)
JACKSON COUNTY DRAIN COMMISSIONER, Henrietta Township, Tompkins Township, Leoni Township, Rives Township, Waterloo Township, Jerry Runciman, Glenna Runciman, Gary Baldwin, Linda Baldwin, Judy Faye, Thomas Back, Elma Back, Shawn Fitzpatrick, Terry Fitzpatrick, Robert Hannewald, Lewis Wild, Margaret Wild, Marvin Everly, Norma Everly, Richards Eaden, Leean Burmingham, Dean Katz, Marilyn Katz, Jamie Batdorff, Cheryl Batdorff, and Gerald Kot, Plaintiffs-Appellants,
v.
VILLAGE OF STOCKBRIDGE, Grand River Inter-County Drainage Board, Ingham County Drain Commission, and Jacobs Lake Drain District, Defendants-Appellees.
Docket No. 130615. COA No. 258008.
Supreme Court of Michigan.
September 27, 2006.
*586 On order of the Court, the application for leave to appeal the January 19, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.